      Case 2:18-cr-00422-SPL Document 395 Filed 11/16/18 Page 1 of 2




 1   Anne Chapman (#025969)
     anne@mscclaw.com
 2
     MITCHELL | STEIN | CAREY | CHAPMAN, PC
 3   One Renaissance Square
     2 North Central Avenue, Suite 1450
 4
     Phoenix, AZ 85004
 5   Telephone: (602) 388-1232
     Attorney for Movants
 6
 7                            UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF ARIZONA
 9
     United States of America,                   ) No. CR-18-00422-PHX-SPL (BSB)
10
                                                 )
11                        Plaintiff,             ) NOTICE OF ERRATA
                                                 )
12
     vs.                                         )
13                                               )
     Michael Lacey, et al.,                      )
14
                                                 )
15                        Defendants.            )
                                                 )
16
17
            Counsel hereby files this Notice of Errata to advise the Court that footnote 3 of
18
     movant’s Under Seal Reply in Support of Motion to Stay Seizure of Attorneys’ Fees
19
     (Dkt. 379) should be struck.
20
            RESPECTFULLY SUBMITTED this 16th day of November, 2018.
21
                                         MITCHELL | STEIN | CAREY | CHAPMAN, PC
22
                                         By:   /s/ Anne M. Chapman
23
                                               Anne M. Chapman
24                                             Attorneys for Movants
25
26
27
28
      Case 2:18-cr-00422-SPL Document 395 Filed 11/16/18 Page 2 of 2




 1                             CERTIFICATE OF SERVICE

 2          I certify that on November 16th, 2018, I electronically transmitted a PDF version
 3   of this document to the Clerk of Court, using the CM/ECF System, for filing and for
 4   transmittal of a Notice of Electronic Filing to all CM/ECF registrants:
 5
 6          /s/ Julie Greenwood
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
